Citation Nr: 1701073	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  14-09 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for sarcoidosis, to include as due to exposure to radiation, asbestos, and/or herbicides.

2. Entitlement to service connection for asthma, to include as secondary to sarcoidosis.

3. Entitlement to service connection for hypertension, to include as secondary to sarcoidosis.

4. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to sarcoidosis.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973 in the United States Navy, as well as in the Air Force National Guards.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, in which the claims for service connection for sarcoidosis, asthma, hypertension, and OSA were denied.  The claims have been transferred to St. Petersburg, Florida.

In October 2016, the Veteran was informed that his representative was not accredited to represent claimants before VA, and that the Board therefore could not recognize him as his representative.  38 C.F.R. § 14.629 (2015).  The Veteran was given 30 days to appoint an accredited representative, and was informed that should the Board not receive a response within that time, the Board would assume that he wished to represent himself.  As of today's date, the Veteran has not responded.


FINDINGS OF FACT

1.  The Veteran does not have sarcoidosis that had its clinical onset in service or within the first post-service year or that is otherwise related to service, including as due to radiation, herbicides, and presumed asbestos exposure. 

2.  The Veteran does not have asthma that had its clinical onset in service or within the first post-service year or that is otherwise due to or aggravated by his sarcoidosis.

3.  The Veteran does not have hypertension that had its clinical onset in service or within the first post-service year or that is otherwise due to or aggravated by his sarcoidosis.

4.  The Veteran does not have OSA that had its clinical onset in service or within the first post-service year or that is otherwise due to or aggravated by his sarcoidosis.


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred or aggravated in service, including as due to any chemical, herbicides, or presumed asbestos exposure in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  Asthma was not incurred or aggravated in service, including as proximately due to or the result of sarcoidosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

3.  Hypertension was not incurred or aggravated in service, including as proximately due to or the result of sarcoidosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

4. OSA was not incurred or aggravated in service, as proximately due to or the result of sarcoidosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on January 15, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist the Veteran in the development of his claim includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, personnel records, and VA medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claims adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In December 2014, the Veteran was afforded VA examinations for his claims.  The VA examinations include responsive medical opinions and clinical findings, and are adequate to adjudicate the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Service Connection

Applicable Law

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sarcoidosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the presumptive service connection statutes and regulations do not foreclose proof of direct service connection; a claimant may prove causation.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Concerning the Veteran's contention that he was exposed to herbicides, to include Agent Orange, the Board notes that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a veteran is presumed to have been exposed to herbicides or the evidence with respect to exposure is at least in equipoise, the veteran is entitled to a presumption of service connection for certain disorders.  See 38 C.F.R. § 3.309(e).

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

The Veteran's military personnel files reflect that he served aboard the U.S.S. Basilone (DD-824), which temporarily operated in Vietnam's inland waterways from May 24 to May 25, 1966.  However, the Veteran served on the U.S.S. Basilone from April 1972 to July 1973.  Military personnel records do not indicate any in-country service, and in a February 2010 letter the Veteran specifically stated that he never disembarked in Vietnam, but instead was docked in Thailand.  However, he did not have service in Thailand, and does not allege that he was on a military base in Thailand.  As such, exposure to herbicide is not conceded.

Further, the Veteran contended that he has sarcoidosis, asthma, hypertension, and OSA, for which he should be service-connected due to exposure to herbicides, to include Agent Orange.  However, the Board notes that the claimed disabilities are not presumptive disorders associated with such exposure and therefore presumptive service connection due to herbicide exposure would not be warranted in this case.  See 38 C.F.R. § 3.309(e) (2015).  

In regards to his contention that he was exposed to radiation, the Veteran contended that while stationed on board the U.S.S. Albany (CG-10), a heavy guided missile cruiser with nuclear weapons onboard, he was part of the initial response team to provide water for cooling down the weapons while others were dressing in safety gear to take control of the situation.  He stated that he wore thick green covers, which had little if any protection from any radiation, and that he was on station for approximately one hour before being relieved.  The Board notes that VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309 (b)(i), (ii) (2015).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311 (b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311 (a)(2) (2015). In all other claims, 38 C.F.R. § 3.311 (a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311 (a)(2)(iii) (2015).

Here, in May 2010, VA received a negative response to its request for the Veteran's DD Form 1141.  As such, VA could not confirm that the Veteran was involved in any radiation risk activity while in service.  Further, STRs and military personnel records are silent as to any evidence of radiation exposure while on active duty.  As such, radiation exposure while in service is not conceded.  In addition, the Board notes that the claimed disabilities are not presumptive disorders associated with such exposure, and therefore presumptive service connection due to radiation exposure would not be warranted in this case.  See 38 C.F.R. § 3.309(d).  

The Veteran also contended that he has sarcoidosis due to exposure to asbestos.  In a February 2010 statement, the Veteran contended that he was the leading petty officer of the forward arsenal on the U.S.S. Basilone, and that he was exposed to "significant chemicals and dust from shell casings, to include magnesium phosphorous and other anti-personnel bombs and heavy armor shells."  He also stated that the ship was "always filled with flaking metal paint, which required the deck hands to continually sand which filled the air with oil, paint, and metal particles."  Based on the Veteran's military occupational specialty (MOS) as a steelworker, VA has conceded exposure to asbestos.  

Sarcoidosis

The Veteran contends that he has sarcoidosis as a result of or incurred in service, to include as due to radiation, herbicides, or presumed asbestos exposure.

STRs are silent as to any complaints, treatments, or diagnosis for sarcoidosis during service.  To the contrary, the Veteran's January 1969 enlistment medical examination report and his April 1973 separation medical examination report reflect that the Veteran's clinical evaluation was normal and that he reported no health problems.  Likewise, the Veteran's Air Force National Guard reports of medical examination in April 1976, December 1976, April 1983, February 1987, and November 1990 reflect occasional sinusitis but otherwise normal clinical evaluations.  A pulmonary function test (PFT) in February 1987 for residuals of pneumonia during boot camp in 1969 was normal.

Private treatment records in October 1995 reveal that a film of the Veteran's lungs in February 1993 2qw clear of infiltrates, but that films taken in September 1995 showed a patchy coarse peripheral infiltrate extending to the pleural base in the right upper lobe.  In March 1996, the Veteran underwent a bronchoscopy, and a biopsy revealed non-caseating granuloma consistent with Boek's sarcoid.  He was diagnosed with sarcoidosis.  

In a December 2013 VA examination report, the examiner noted that the Veteran was diagnosed with sarcoidosis in March 1996.  He stated that a review of the available medical records failed to document chronicity of sarcoidosis during service or thereafter.  He noted that review of currently available medical records did not produce service provider notes documenting evaluation of, treatment for, or diagnosis with asbestos exposure, and that the currently available medical literature did not support a causative etiology between asbestos exposure and sarcoidosis.

Private treatment records in April 2014 reflect that the Veteran had been treating his sarcoidosis with steroids on and off for 15 years from 1997, but not since 2011.  A computed tomography (CT) scan showed multiple small non-calcified parecohymal long nodules and calcified lymph nodes.

A June 2014 Disability Benefits Questionnaire diagnosed the Veteran with sarcoidosis but did not provide a medical nexus opinion.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for sarcoidosis, to include as due to radiation, herbicides, or presumed asbestos exposure.  

As stated above, the evidence does not indicate that the Veteran was exposed to radiation or herbicides, to include Agent Orange, during service.  Nevertheless, the Veteran may still prove direct service connection.  Combee, 34 F.3d at 1039.  In addition, VA has conceded exposure to asbestos.

Here, the Veteran was diagnosed with sarcoidosis in March 1996, and CT scans in April 2014 showed multiple small non-calcified parecohymal long nodules and calcified lymph nodes.  As such, the Veteran has met the current disability requirement under 38 C.F.R. § 3.303.  However, the evidence does not indicate any in-service incurrence or aggravation of a disease or injury, or a medical nexus between the Veteran's current sarcoidosis and service.  To the contrary, STRs are silent as to any complaints, treatments, or diagnosis of sarcoidosis.  Similarly, post-service medical treatment records, to include Air Force National Guard records, are also silent as to any complaints, treatments, or diagnosis for sarcoidosis.  Specifically, the Veteran was not diagnosed with sarcoidosis until March 1996, over 20 years after his discharge from service.  The fact that there were no records of any complaints or treatment involving the Veteran's sarcoidosis for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

In addition, the December 2013 VA examiner opined that it was less likely than not that the Veteran's sarcoidosis was due to his presumed in-service exposure to asbestos.  The examiner reviewed the Veteran's claims file and noted that there were no complaints or diagnosis of sarcoidosis in-service, and that a review of the current medical literature did not show a causative link between sarcoidosis and asbestos exposure. 

The evidence thus reflects that the Veteran's sarcoidosis did not manifest during service or within the one year presumptive period, and does not indicate that his current sarcoidosis is, or may be associated with, his military service, to include his presumed exposure to asbestos.

Further, the Veteran's opinions are insufficient to provide the requisite nexus between his sarcoidosis and service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's competence to associate his sarcoidosis with his in-service asbestos exposure has been directly refuted by the medical evidence of record.  While the Veteran is competent to report breathing problems and other symptoms, the medical evidence finding that there was no in-service symptoms or diagnosis of sarcoidosis, and the medical literature indicating no correlation between asbestos exposure and sarcoidosis, are more probative.  Thus, the Veteran's lay etiologic opinion is insufficient to overcome the medical nexus evidence, or even to reach the level of relative equipoise, and the Board finds that the medical nexus requirement has not been met.

In short, for reasons expressed immediately above, the claim of service connection for sarcoidosis must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Asthma

The Veteran contends that he has asthma secondary to his sarcoidosis.  However, as explained above, the Board finds that the Veteran's sarcoidosis is not service-connected.  As such, entitlement to asthma on a secondary service connection claim is not warranted.  38 C.F.R. § 3.310.  Nevertheless, while the Veteran has not claimed that his asthma is due to or incurred in service, the Board will address all theories of entitlement raised by the record, to include direct service connection.  

STRs are silent as to any complaints, treatments, or diagnosis for asthma or breathing problems during service.  To the contrary, the Veteran's January 1969 enlistment medical examination report and his April 1973 separation medical examination report reflect that the Veteran's clinical evaluation was normal and he reported no health problems.  Likewise, the Veteran's Air Force National Guard reports of medical examination in April 1976, December 1976, April 1983, February 1987, and November 1990 reflect occasional sinusitis but otherwise normal clinical evaluations.  A PFT in February 1987 for residuals of pneumonia during boot camp in 1969 was normal.

Private treatment records in November 2005 and November 2009 reflect a past medical history of asthma. 

In a December 2013 VA examination report, the examiner noted that while the private treatment records showed a past medical history of asthma, the Veteran denied asthma problems.  He found that the Veteran did not have a current asthma disability.  Nevertheless, the examiner opined that any asthma was less likely than not related to or a result of service because a review of the medical records failed to document chronicity of asthma during service or thereafter, and current medical literature did not support a causative etiology between asbestos exposure and asthma.

A June 2014 Disability Benefits Questionnaire diagnosed the Veteran with asthma but did not provide a medical nexus opinion.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for asthma.  

As stated above, the evidence does not indicate that the Veteran was exposed to radiation or herbicides, to include Agent Orange, during service.  Nevertheless, VA has conceded asbestos exposure and the Veteran may still prove direct service connection.  Combee, 34 F.3d at 1039.  

While the Veteran now asserts that he does not have asthma, and the December 2013 VA examiner found that he did not have a current asthma disability, the evidence shows that he had a past medical history that included asthma in November 2005 and 2009.  As such, the Veteran had an asthma disability during the appeal period and thus satisfied the first prong for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement of a "current disability" is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

However, the evidence does not indicated any in-service incurrence or aggravation of a disease or injury, or a medical nexus between the Veteran's asthma and service.  To the contrary, STRs are silent as to any complaints, treatments, or diagnosis of asthma.  Similarly, post-service medical treatment records, to include Air Force National Guard records, are also silent as to any complaints, treatments, or diagnosis for asthma.  Significantly, a February 1987 PFT result was normal.  Further, the Veteran stated in February 2010 that he developed asthma in 1997, one year after his sarcoidosis diagnosis and over 20 years after his discharge from service.  The fact that there were no records of any complaints or treatment involving the Veteran's asthma for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

In addition, the December 2013 VA examiner opined that it was less likely than not that any asthma disability was due to his presumed in-service exposure to asbestos.  The examiner reviewed the Veteran's claims file and noted that there were no complaints or diagnosis of asthma in-service, and that a review of the current medical literature did not show a causative link between asthma and asbestos exposure. 

The evidence thus reflects that the Veteran's asthma did not manifest during service, and does not indicate that any asthma disability is, or may be associated with, his military service, to include his presumed exposure to asbestos.

Further, the Veteran's opinions are insufficient to provide the requisite nexus between his asthma and service or sarcoidosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's competence to associate his asthma with his in-service asbestos exposure has been directly refuted by the medical evidence of record.  While the Veteran is competent to report breathing problems and other symptoms, the medical evidence finding that there was no in-service symptoms or diagnosis of asthma, and the medical literature indicating no correlation between asthma and asbestos exposure, are more probative.  Thus, the Veteran's lay etiologic opinion is insufficient to overcome the medical nexus evidence, or even to reach the level of relative equipoise, and the Board finds that the medical nexus requirement has not been met.

In short, for reasons expressed immediately above, the claim of service connection for asthma must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hypertension

The Veteran contends that he has hypertension secondary to his sarcoidosis.  However, as explained above, the Board finds that the Veteran's sarcoidosis is not service-connected.  As such, entitlement to hypertension on a secondary service connection claim is not warranted.  38 C.F.R. § 3.310.  Nevertheless, while the Veteran has not claimed that his asthma is due to or incurred in service, the Board will address all theories of entitlement raised by the record, to include direct service connection.  

STRs are silent as to any complaints, treatments, or diagnosis for hypertension or breathing problems during service.  To the contrary, the Veteran's January 1969 enlistment medical examination report and his April 1973 separation medical examination report reflect a blood pressure (BP) of 110/60.  Likewise, the Veteran's Air Force National Guard medical records document a BP of 116/70 in November 1980, 110/70 in May 1981, 118/80 in April 1983, 140/78 in February 1987, and 118/80 in November 1990.
 
Private treatment records in November 2005 and November 2009 reflect a past medical history of hypertension and medication for hypertension. 

In a December 2013 VA examination report, the examiner noted that the Veteran was diagnosed with hypertension in 1997 and that he was currently taking medication to manage his symptoms.  He opined that the Veteran's hypertension was less likely than not related to or a result of service because a review of the medical records failed to document chronicity of hypertension during service or thereafter, and current medical literature did not support a causative etiology between asbestos exposure and hypertension.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  

As stated above, the evidence does not indicate that the Veteran was exposed to radiation or herbicides, to include Agent Orange, during service.  Nevertheless, VA has conceded asbestos exposure and the Veteran may still prove direct service connection.  Combee, 34 F.3d at 1039.  

The evidence shows that the Veteran has a current diagnosis of hypertension and is currently on medication for his symptoms.  As such, the Veteran has met the current disability requirement under 38 C.F.R. § 3.303.  However, the evidence does not indicate any in-service incurrence or aggravation of a disease or injury, or a medical nexus between the Veteran's hypertension and service.  To the contrary, STRs are silent as to any complaints, treatments, or diagnosis of hypertension.  Similarly, post-service medical treatment records, to include Air Force National Guard records, are also silent as to any complaints, treatments, or diagnosis for hypertension.  Further, the Veteran stated in February 2010 that he developed hypertension in 1997, one year after his sarcoidosis diagnosis and over 20 years after his discharge from service.  The fact that there were no records of any complaints or treatment involving the Veteran's hypertension for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

In addition, the December 2013 VA examiner opined that it was less likely than not that hypertension was due to his presumed in-service exposure to asbestos.  The examiner reviewed the Veteran's claims file and noted that there were no complaints or diagnosis of hypertension in-service, and that a review of the current medical literature did not show a causative link between hypertension and asbestos exposure. 

The evidence thus reflects that the Veteran's hypertension did not manifest during service, and does not indicate that hypertension is, or may be associated with, his military service, to include his presumed exposure to asbestos.

Further, the Veteran's opinions are insufficient to provide the requisite nexus between his hypertension and service or sarcoidosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's competence to associate his hypertension with his in-service asbestos exposure or his sarcoidosis has been directly refuted by the medical evidence of record.  While the Veteran is competent to report on observable symptoms of his hypertension, the medical evidence finding that there was no in-service symptoms or diagnosis of hypertension, and that the medical literature indicating no correlation between hypertension and asbestos exposure, is more probative.  Thus, the Veteran's lay etiologic opinion is insufficient to overcome the medical nexus evidence, or even to reach the level of relative equipoise, and the Board finds that the medical nexus requirement has not been met.

In short, for reasons expressed immediately above, the claim of service connection for hypertension must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

OSA

The Veteran contends that he has OSA secondary to his sarcoidosis.  However, as explained above, the Board finds that the Veteran's sarcoidosis is not service-connected.  As such, entitlement to OSA on a secondary service connection claim is not warranted.  38 C.F.R. § 3.310.  Nevertheless, while the Veteran has not claimed that his asthma is due to or incurred in service, the Board will address all theories of entitlement raised by the record, to include direct service connection.  

STRs are silent as to any complaints, treatments, or diagnosis for OSA or breathing problems during service.  To the contrary, the Veteran's January 1969 enlistment medical examination report and his April 1973 separation medical examination report reflect normal clinical evaluations.  Likewise, the Veteran's Air Force National Guard reports of medical examination in April 1976, December 1976, April 1983, February 1987, and November 1990 reflect occasional sinusitis but otherwise normal clinical evaluations.
 
Private treatment records in November 2005 and November 2009 reflect a past medical history of OSA and use of a continuous positive airway pressure (CPAP) machine. 

In a December 2013 VA examination report, the examiner noted that the Veteran was diagnosed with OSA in 1997 and that he was currently using a CPAP to manage his symptoms.  He opined that the Veteran's OSA was less likely than not related to or a result of service because a review of the medical records failed to document chronicity of OSA during service or thereafter, and current medical literature did not support a causative etiology between asbestos exposure and OSA.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for OSA.  

As stated above, the evidence does not indicate that the Veteran was exposed to radiation or herbicides, to include Agent Orange, during service.  Nevertheless, VA has conceded asbestos exposure and the Veteran may still prove direct service connection.  Combee, 34 F.3d at 1039.  

The evidence shows that the Veteran has a current diagnosis of OSA and uses a CPAP to manage his symptoms.  As such, the Veteran has met the current disability requirement under 38 C.F.R. § 3.303.  However, the evidence does not indicated any in-service incurrence or aggravation of a disease or injury, or a medical nexus between the Veteran's OSA and service.  To the contrary, STRs are silent as to any complaints, treatments, or diagnosis of OSA.  Similarly, post-service medical treatment records, to include Air Force National Guard records, are also silent as to any complaints, treatments, or diagnosis for OSA.  Further, the Veteran stated in February 2010 that he developed OSA in 1997, one year after his sarcoidosis diagnosis and over 20 years after his discharge from service.  The fact that there were no records of any complaints or treatment involving the Veteran's hypertension for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

In addition, the December 2013 VA examiner opined that it was less likely than not that OSA was due to his presumed in-service exposure to asbestos.  The examiner reviewed the Veteran's claims file and noted that there were no complaints or diagnosis of OSA in-service, and that a review of the current medical literature did not show a causative link between OSA and asbestos exposure. 

The evidence thus reflects that the Veteran's OSA did not manifest during service, and does not indicate that OSA is, or may be associated with, his military service, to include his presumed exposure to asbestos.

Further, the Veteran's opinions are insufficient to provide the requisite nexus between his OSA and service or sarcoidosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's competence to associate his OSA with his in-service asbestos exposure or his sarcoidosis has been directly refuted by the medical evidence of record.  While the Veteran is competent to report observable symptoms of his OSA, the medical evidence finding that there was no in-service symptoms or diagnosis of OSA, and that the medical literature indicating no correlation between OSA and asbestos exposure or sarcoidosis, is more probative.  Thus, the Veteran's lay etiologic opinion is insufficient to overcome the medical nexus evidence, or even to reach the level of relative equipoise, and the Board finds that the medical nexus requirement has not been met.

Thus service connection for OSA must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for sarcoidosis is denied.

Service connection for asthma is denied.

Service connection for hypertension is denied.

Service connection for obstructive sleep apnea is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


